Citation Nr: 0018755	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  95-40 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Robert K. Gruber, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946 and from December 1950 to June 1954.  He died in May 
1995.

By rating decision in September 1995, the Sioux Falls, South 
Dakota, Regional Office (RO) of the Department of Veterans 
Affairs (VA) denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant appealed to the Board of Veterans' Appeals (Board), 
and by decision dated February 4, 1999, the Board denied her 
appeal.  The appellant then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By Order dated November 23, 1999, the Court vacated 
the Board's decision and remanded the case to the Board for 
further action pursuant to a Joint Motion to Vacate the Board 
Decision and to Remand the Case for Further Proceedings.

By letter dated in May 2000, the appellant's representative 
submitted copies of judicial decisions and requested initial 
RO consideration thereof.  The representative also indicated 
that if the RO decision was adverse, a hearing before a 
member of the Board sitting at the RO (Travel Board) was 
requested.  In view of the following decision, there is no 
need to determine whether any preliminary review of the 
representative's submissions is required and there is no 
prejudice to the appellant by entering this decision without 
a Travel Board hearing. 


FINDINGS OF FACT

1.  The veteran had active military service from December 
1943 to April 1946, and from December 1950 to June 1954. 

2.  The veteran died on May [redacted], 1995; the veteran's death 
certificate lists the immediate cause of death as 
leiomyosarcoma with lung cancer as the sole contributing 
cause.

3.  At the time of the veteran's death, service-connection 
had been established for the following disabilities:  post-
traumatic stress disorder, evaluated as 100 percent 
disabling; a scar of the right lower leg, evaluated as 
noncompensable; and malaria, evaluated as noncompensable.

4.  The negative evidence is in a state of equipoise with the 
positive evidence on the question of whether the veteran's 
active military service between October 1945 and April 1946 
involved duties in support of the occupation of Hiroshima 
and/or Nagasaki, Japan.


CONCLUSIONS OF LAW

1.  Leiomyosarcoma was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(b) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (1999).

2.  The veteran's death was etiologically related to a 
disease incurred in active military service.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims files include medical evidence suggesting a link 
between the veteran's death and radiation exposure during his 
World War II military service.  Assuming such evidence to be 
true for well-grounded purposes, the Board finds the claim 
well-grounded under 38 U.S.C.A. § 5107(a).  Further, after 
reviewing the record, including development accomplished by 
the RO, the Board is also satisfied that the duty to assist 
the appellant with her claim has been met.  38 U.S.C.A. § 
5107(a).

The issue before the Board is entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 1310.  The cause of a veteran's death will be considered to 
be due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  
In the present case, the cause of the veteran's death was 
reported on his death certificate as leiomyosarcoma with lung 
cancer.  At the time of his death, service connection had 
been established for PTSD, a right leg scar and malaria, but 
not for leiomyosarcoma.  The initial question, therefore, is 
whether service connection is warranted for leiomyosarcoma.  
If so, then service connection for the cause of death will be 
established. 

A disability will be service-connected if it resulted from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Applicable law also 
provides that where a malignant tumor becomes manifest to a 
degree of 10 percent within one year from date of termination 
of active service, it shall be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).

The available service medical records are negative for any 
cancer.  There are some references to a history of colon 
cancer in 1955, but no medical records documenting such a 
diagnosis are in the claims file.  It appears that the 
veteran developed lung cancer in 1981 and leiomyosarcoma of 
the stomach and intestine in the early 1990's.  Under the 
circumstances, there is no basis for showing that the cancers 
which resulted in the veteran's death were first manifested 
during service or within one year of service so as to provide 
a basis for establishing service connection under 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

However, applicable law also includes special provisions 
dealing with disability due to radiation exposure.  Service 
connection for a disability due to ionizing radiation 
exposure during service, may be established in one of three 
different ways.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997).  First, there are 15 types of cancer which are 
presumptively service connected.  38 U.S.C. § 1112(c).  
Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994). 

In the present case, the appellant's arguments are directed 
in main part to the presumptive provisions of 38 C.F.R. 
§ 3.309(d).  Under this regulation, when a veteran suffers 
from one of fifteen listed cancers and establishes 
participation in a "radiation risk activity," then service 
connection is presumed.  Stomach cancer is one of the listed 
cancers, and the medical evidence in the present case 
supports a finding that leiomyosarcoma is a stomach cancer.  
The claimed radiation risk activity in this case is the 
veteran's duties in connection with the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946.  38 C.F.R. § 3.309(d)(3)(ii)(b).  Therefore, if the 
evidence shows that the veteran was involved in this 
radiation risk activity during his military service, then he 
is considered a radiation-exposed veteran and by law the 
leiomyosarcoma will be presumed to have been incurred in his 
service.  It follows that service connection for the cause of 
the veteran's death would be warranted.  

The term "occupation of Hiroshima or Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions.  38 C.F.R. § 3.309(d)(3)(vi).  This 
definition contemplates individuals who participated in the 
occupation of these cities even though their units may have 
been officially occupying other areas of Japan.  McGuire v. 
West, 11 Vet.App. 274, 279 (1998). 

Looking to the evidence, it appears that service records 
pertaining to the veteran's assignments in Japan were 
destroyed in a 1973 fire.  However, a search of alternate 
records revealed that on October 22, 1945, the veteran 
arrived in Wakayama, Honshu, Japan, assigned to the 1058th 
Quartermaster Company of the 46th Air Services Group, 
approximately 325 miles from Nagasaki and 175 miles from 
Hiroshima.  The next day, he traveled to Osaka, approximately 
350 miles from Nagasaki and 300 miles from Hiroshima.  From 
November 10 to November 21, he was hospitalized in Osaka for 
an unrelated condition and records do not demonstrate that he 
was closer than several hundred miles from either Hiroshima 
or Nagasaki during his tour, which lasted until April 1, 
1946.  It therefore appears that there is no indication from 
available service records that the veteran was at anytime 
within 10 miles of Hiroshima or Nagasaki during the pertinent 
time period so as to establish his participation in a 
radiation risk activity. 

On the other hand, evidence of record shows that during his 
lifetime the veteran had advanced a service connection claim 
based on leiomyosarcoma.  In statements made in connection 
with that claim, the veteran indicated that he worked at a 
fuel supply depot in or near Osaka, Japan, a location well 
beyond 10 miles from either Hiroshima or Nagasaki.  In a 
March 1995 statement, the veteran indicated that he once 
drove "right past Nagasaki" enroute to Sasebo, Japan to 
pick up fuel drums.  The veteran also reported that he 
visited Hiroshima 8 times and Nagasaki once. 

Significantly, the Army Separation Qualification Record 
pertaining to the veteran's period of World War II service 
documents his assignment to military duties as a truck driver 
hauling gasoline and rations, including in Japan.  This 
service record fully supports the veteran's assertion that he 
drove a truck in Japan making deliveries.  This Army record 
also includes a comment that the veteran drove a truck 
approximately 700 miles per week.  This information as to the 
approximate miles driven per week does not offer any clue as 
to the distances traveled from one location to another, but 
neither does it rule out the possibility that the veteran 
could have visited Hiroshima and/or Nagasaki as claimed.  
Moreover, after reviewing a map of Japan submitted by the 
veteran, the Board notes that the geographical locations of 
the cities in question make it appear that one traveling 
directly from Osaka to Sasebo arguably could have passed 
within 10 miles of either Hiroshima or Nagasaki. 

The Board is thus left with a situation where essentially the 
only evidence pertaining to the veteran's presence at 
Hiroshima and/or Nagasaki are the veteran's own statements 
made many years after the fact in connection with a radiation 
claim he was pursuing during his lifetime.  It appears that 
primary service personnel records are not available, and 
while alternate records do not confirm the veteran's presence 
at either city, they do not, in the Board's view, confirm his 
absence either.  Further, the veteran's assertions during his 
lifetime as to his activities in Japan were consistent with 
his documented military duties and not inconsistent with the 
geographic location of the cities involved.  

After reviewing and weighing the available evidence on the 
question of whether the veteran was within 10 miles of 
Hiroshima or Nagasaki during his service in Japan, the Board 
believes that there is a state of equipoise of the positive 
and the negative evidence.  In such a case, the question is 
to be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b).  The Board therefore finds that the veteran was 
within 10 miles of Hiroshima or Nagasaki during the pertinent 
time period.  As there is no evidence showing that he was not 
in performance of military duties at such times, then he was 
involved in radiation-risk activity and was thus a radiation-
exposed veteran unde 38 C.F.R. § 3.309(d)(3).  The veteran's 
leiomyosarcoma is therefore presumed to have been incurred 
during his military service.  38 C.F.R. § (d)(1).  As the 
veteran's death was due to leiomyosarcoma, service connection 
for the cause of his death is established. 


ORDER

The appeal is granted.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

